Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
	The information disclosure statement filed 10/7/21 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (U.S. Patent Publication No. 2020/0027864).
Referring to figures 9, 11, Kim teaches a semiconductor package comprising: 
	a semiconductor chip (120) comprising an electrode pad (122) formed on a top surface thereof;  
	a passive device (180) embedded in the semiconductor package, wherein a functional electrode portion (145/145’) is formed thereon (see figure 9);  
	a cover layer (141) covering the semiconductor chip (120) and the passive device (180) and comprising at least one first opening formed therein to expose part of passive device (see figures 9, 11); and 
	at least one electrode pattern (145/145’) formed on the cover layer (141) to transmit an electrical signal, wherein the functional electrode portion (145/145’) is a portion of electrode pattern (145/145’) is formed on the passive device (180) through the first opening, and is a component that is required in order for the passive device (180) to perform the function of the passive device (see figures 9, 11), and wherein the passive device (180) performs a function of the passive device by forming the functional electrode portion (see figures 9, 11).
 	Regarding to claim 2, the passive device comprises one of a capacitor, an inductor, and a resistor, and wherein the functional electrode is an upper electrode or a lower electrode of the 
capacitor, a part of a spiral pattern of the inductor, or a part of a resistance pattern of the resistor (see paragraph# 62, figure 9).  	
Regarding to claim 3, the cover layer (141) further comprises at least one second opening formed therein to expose a portion of the electrode pad (122) of the semiconductor chip (121), and wherein the electrode pattern (143) further comprises a chip connection portion connected to the electrode pad through the second opening (see figure 9).
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-7 are objected because none of the prior teaches at least one signal transmission segment disposed so as to be spaced apart from a side surface of the semiconductor chip or the passive device in order to transmit an electrical signal from an upper side of the semiconductor package to a lower side thereof, wherein the cover layer covers the signal transmission segment, and further comprises at least one third opening formed therein to expose the signal transmission segment, and wherein the electrode pattern further comprises at least one segment connection portion connected to the signal transmission segment through the third opening, as in claim 4, or the passive device is a capacitor comprising: a body portion having electrical conductivity; and 
an insulating layer formed of a material having electrical insulativity on at least a portion of a top surface of the body portion, wherein the capacitor has no upper electrode on the insulating layer, wherein the first opening in the cover layer is formed to expose a region in which the upper electrode is to be formed, and wherein the functional electrode portion of the electrode pattern is formed in a region in which the upper electrode is to be formed, and functions as the upper electrode of the capacitor, as in claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893